Citation Nr: 0616974	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-38 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date prior to May 20, 
2003, for service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Paul, Minnesota, which denied an earlier effective date 
for the grant of service connection for multiple myeloma.


FINDINGS OF FACT

The veteran separated from active duty in April 1970; on May 
20, 2003, the RO received from the veteran a VA Form 21-526 
(Veteran's Application for Compensation and/or Pension) 
requesting service connection for multiple myeloma, which was 
the first correspondence received from the veteran regarding 
his claim. 


CONCLUSION OF LAW

The criteria for an effective date prior to May 20, 2003, for 
service connection for multiple myeloma have not been met.  
38 C.F.R. § 3.400(b)(2) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board finds that the VCAA does 
not affect the issue on appeal.  In Dela Cruz v. Principi, 15 
Vet. App. 143 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the enactment of VCAA does 
not affect matters on appeal when the question is limited to 
one of statutory interpretation.  See also Smith v. Gober, 15 
Vet. App. 227 (2000) (holding that VCAA did not affect the 
issue presented of whether a Federal statute allows the 
payment of interest on past due payments). 

The RO took appropriate steps in developing this claim and no 
other development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
VAOPGCPREC 5-2004, holding that under 38 U.S.C. § 5103(a), VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, and that under 38 U.S.C. 
§ 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.

Law and Regulations

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).  

The provisions of 38 C.F.R. § 3.114 (Change of law or VA 
issue) apply both to original and reopened claims. 
Specifically, the effective dates of awards under 38 C.F.R. § 
3.114 are assigned as follows:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

38 C.F.R. § 3.114(a) (2005).

That regulation further states that a claimant may not 
receive retroactive payment based on a prospectively 
effective liberalizing law or a liberalizing VA issue unless 
the evidence establishes that "the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his VA Form 21-526 
(Veteran's Application for Compensation or Pension), his DD 
Form 214, rating decisions, VA compensation examination, 
various private medical records/reports, and the veteran's 
contentions, as presented in his Notice of Disagreement, VA 
Form 9, hearing testimony, written statements, and argument.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
multiple myeloma because a diagnosis of multiple myeloma was 
made in October 2001, and from that time, he suffered from 
physical, mental, and emotional impairment from multiple 
myeloma and associated medical treatment, to such a degree 
that he was incapable of filing a claim for compensation 
until May 2003, when he submitted his claim.  He has also 
asserted the applicability of 38 C.F.R. § 3.114 to his claim.  

The relevant facts are not in dispute.  The veteran was 
released from active duty in April 1970.  In May 2003, the 
veteran submitted an application for service connection for 
multiple myeloma to the RO, which it received on May 20, 
2003.  The veteran did not submit any correspondence 
regarding multiple myeloma before that date.  He did not 
receive any treatment for multiple myeloma at any VA facility 
before submitting his application.  The applicable 
regulation, 38 C.F.R. § 3.400(b)(2), is quite clear that 
based on these facts, an effective date for service 
connection for multiple myeloma before May 20, 2003, is not 
possible.  The veteran also entreated for application of 38 
C.F.R. § 3.114(a), but this provision does not advance the 
veteran's claim because the liberalizing law that applies to 
the veteran's case was enacted in 1994.  Pub. L. 103-446, 
§ 505 (1994), codified at 38 U.S.C.A. § 1116 (D) to (G).  
According to J.A.L., Ph.D., the diagnosis of active myeloma 
was not made until October 2001.  With a span of seven years 
between the enactment of the liberalizing law and the origin 
of the multiple myeloma disability, the veteran fails to meet 
the criteria for an effective date one year earlier than the 
date of his claim, May 20, 2003.  It is also pertinent to 
note that the United States Court of Appeals for the Federal 
Circuit has held that equitable tolling could not be applied 
to provide an effective date earlier than that specifically 
provided by statute.  That is, equitable tolling could not be 
used to award benefits prior to the date of claim where the 
statute required that awards be effective no earlier than the 
date of claim.  Andrews v. Principi, 351 F.3d 1134 (Fed. Cir. 
2003); Rodriguez v. West, 189 F.3d 1351 (1999).

The veteran argues that his situation "falls outside of that 
law and deems special attention."  He describes the bases of 
his claim as a "unique circumstance" or an "exception".  
It is true; the facts of each claim differ with some 
circumstances being more dire or desperate than others.  
However, the application of the law pertaining to effective 
dates must remain a constant.  The applicable statutory and 
regulatory provisions are without ambiguity and are clear on 
their face; and the Board is bound by them.  The claim for an 
earlier effective date for the grant of service connection 
for multiple myeloma must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the instant case, the benefit of the doubt 
rule is not for application.

Based on the facts in this case and the applicable law, the 
Board is not aware of any basis for equitable relief.  A 
grant of equitable relief is solely within the discretion of 
the Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 
303 (1992).


ORDER

An effective date prior to May 20, 2003, for the grant of 
service connection for multiple myeloma is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


